The bonds were executed, payable to Ferebee, as clerk and master in equity for the county of Camden, and his successors in office. On the death of an obligee his interest vests in his personal representatives, though not included in the terms of it. A bond given to a man and his successors on his death, belongs to and is to be sued on by his executor or administrator, unless the obligee is a corporation sole. In England corporations are erected either by the charter of the King or by act of Parliament, or they exist by prescription. In this State they are created only by the Legislature. The Legislature has heretofore passed acts, directing bonds in certain cases to be made payable to persons holding certain offices and to their successors in office, as to *Page 248 
the Governor and his successors, the chairman of the county court and his successors. These individuals then became sole corporations, by force of the acts of the Legislature, for the particular object contemplated, and a bonds taken in pursuance of those laws would go to the successor, and not to the executor of the obligee. But there is no act of the Legislature, which directs bonds of the description of those mentioned in this case, to be made payable to the clerk and master in equity, and his successors. The bonds in this case were executed to the clerk and master by an order of the court of equity, but that order could not vest in the successor to the office the legal right to sue on the bonds. We are of opinion that the administrator only had the legal right to sue on the bonds. Therefore, the nonsuit is set aside, and a
PER CURIAM.                                               New trial.
Cited: S. v. McAlpin, 26 N.C. 150; McDowell v. Hemphill, 60 N.C. 96.
(362)